Citation Nr: 1015464	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include whether the new and 
material evidence standard applies.

3.  Entitlement to service connection for sleep apnea, to 
include whether the new and material evidence standard 
applies.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include whether the new and material 
evidence standard applies.

5.  Entitlement to service connection for joint aches, to 
include whether the new and material evidence standard 
applies.

6.  Entitlement to service connection for leg cramps and 
muscle aches, to include whether the new and material 
evidence standard applies.

7.  Entitlement to service connection for tension headaches, 
to include whether the new and material evidence standard 
applies.

8.  Entitlement to service connection for chronic fatigue, to 
include whether the new and material evidence standard 
applies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1989 to April 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 filing received in February 2008, the 
Veteran requested a Travel Board hearing.  Accordingly, the 
case must be returned to the RO to schedule such a hearing.  
38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704.

The Board notes that this is a procedural remand without any 
substantive or adjudicative determinations being made at this 
time.  Notably, an unappealed RO rating decision dated May 
2005 finally denied claims of service connection for PTSD, 
sleep apnea, an acquired psychiatric disorder, joint aches, 
leg cramps and muscle aches, tension headaches, and chronic 
fatigue.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

In the January 2008 Statement of the Case, the RO listed the 
issues on appeal without reference to the new and material 
standard although this standard was discussed in the Reasons 
and Bases section.  

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO, such as whether the new and material 
evidence standard of review applies to a finally decided 
claim.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  For purposes of this remand, the Board has 
phrased the issues on the title page to reflect that the new 
and material standard may apply to the claims.

The record also reflects medical assessments that the 
Veteran's widespread musculoskeletal pain is due to 
fibromyalgia (VA clinical record dated July 2009), that his 
muscle pain and sleep impairment are consistent with a 
diagnosis of chronic fatigue (VA clinical record dated May 
2006), that his fatigue and associated symptoms are likely 
due to depression (VA clinical record dated September 2004), 
that systemic symptoms such as fatigue, inability to 
concentrate, muscle twitching, and headaches are attributable 
to myofascial pain syndrome (VA Compensation and Pension 
(C&P) general medical examination dated March 1998) and that 
the Veteran manifests a somatoform disorder (VA C&P PTSD 
examination report dated December 2007).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), which 
redefined the concept of what issues are encompassed in a 
service connection "claim" filed by a claimant.  In 
Clemons, the Court held that the scope of a claim must be 
understood from the viewpoint of a lay claimant who may not 
be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a 
claim is paramount to construing its breadth."  The Court 
also cited the holding in Ingram v. Nicholson, 21 Vet. App. 
232, 254 (2007), which held that VA must apply a 
"sympathetic reading" to a lay person's pleadings with 
attention focused upon the symptoms the claimant is 
attempting to service connect.  

The Board reserves the right to rephrase the issues listed on 
the title page when a merits review is conducted.
 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing in the order that the 
request was received.  

After a hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for appellate review.

 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

